Appeal from an order of the Supreme Court (Brown, J.), entered May 6, 1993 in Saratoga County, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint.
We affirm. Supreme Court properly granted defendant’s summary judgment motion in this breach of contract action stemming from an agreement between the parties whereby defendant was to purchase property owned by plaintiff. However, this agreement was conditioned upon plaintiff satisfying all liens on the property and defendant obtaining certain financing for the sale. When the time for closing arrived and these conditions were apparently not met, defendant refused to close title, thus prompting the commencement of this suit by plaintiff and the bringing of the subject motion by defendant. In our view, plaintiff failed in his burden in opposing such a motion to offer admissible proof sufficient to raise a triable question of fact on the issue of whether the contract conditions had in fact been satisfied.
Cardona, P. J., Mikoll, Crew III and Weiss, JJ., concur. Ordered that the order is affirmed, with costs.